         Case 3:16-cv-01570-HZ        Document 126         Filed 10/26/18   Page 1 of 3




Scott E. Davis, OSB No. 022883
Email: scott.davis@klarquist.com
Todd M. Siegel, OSB No. 001049
Email: todd.siegel@klarquist.com
KLARQUIST SPARKMAN, LLP
121 S.W. Salmon St., Ste. 1600
Portland, Oregon 97204
Telephone: (503) 595-5300

David A. Casimir, pro hac vice
Email: dacasimir@casimirjones.com
CASIMIR JONES, S.C.
2275 Deming Way, Ste. 310
Middleton, WI 53562
Telephone: (608) 662-1277

Attorneys for Defendant
LIGHTFORCE USA, INC.

                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION

LEUPOLD & STEVENS, INC.,                        Civil Case No.: 3: 16-cv-01570-HZ

              Plaintiff,                        DECLARATION OF KLAUS JOHNSON
                                                IN SUPPORT OF DEFENDANT'S
       V.                                       OPPOSITION TO PLAINTIFF
                                                LEUPOLD & STEVENS, INC.'S
LIGHTFORCE USA, INC. d/b/a                      MOTION FOR PARTIAL SUMMARY
NIGHTFORCE OPTICS and                           JUDGMENT
NIGHTFORCE USA,

               Defendant.

       I, Klaus Johnson, hereby declare as follows:

       1.      This declaration is based on my personal knowledge.

       2.      I am over the age of 18. I am a mechanical engineer at Lightforce USA, Inc.

("Nightforce") and I have held this position since 2008.




DECLARATION OF KLAUS JOHNSON IN SUPPORT OF DEFENDANT'S
OPPOSITION TO PLAINTIFF'S MOTION FOR PARTIAL SUMMARY JUDGMENT
            Case 3:16-cv-01570-HZ      Document 126        Filed 10/26/18     Page 2 of 3




       3.       I have reviewed Exhibit 10 ("Nightforce Product Table," in ECF No. 92-1at171-

172, hereinafter Exhibit 10) and Exhibit 31 ("4-16x42/50 F2 Erector Sub-Assembly" drawing in

ECF No. 92-6 at 1-5, hereinafter Exhibit 31), which I understand accompanied the Brunette

Declaration that I understand was filed with the Court in support of Plaintiffs Motion for Prutial

Summary Judgment.

       4.       I an1 familiar with the nomenclature and abbreviations assigned to Nightforce

riflescope models and with the features of different riflescope models as identified by the model

identifiers listed in Exhibit 10 and Exhibit 31. The model identifiers include a product group

name (i.e., BEAST, ATACR, NX8, NXS, SHY, COMPETITION, or BENCHREST), and

numbers indicating certain focal specifications for the model. Some models include the letters

"Fl " or "F2." Fl is an abbreviation for "first focal plane" and F2 is an abbreviation for "second

focal plane." First focal plane models are different models than second focal plane models, even

when the model identifier is otherwise identical.

        5.      I am familiar with manufacturing of the Nightforce products listed in Exhibit 10,

including which models are or have been wholly assembled by Nightforce; which products are or

have been assembled by Nightforce using subassemblies manufactured by other parties; and

which products are or have been wholly assembled by other parties. I am also famil iar with the

4-16x42/50 F2 Erector Sub-Assembly lens unit referenced in Exhibit 31 .

        6.       The 4-16x42/50 F2 Erector Sub-Assembly lens unit referenced in Exhibit 31 has

never been assembled by Nightforce.




DECLARATION OF KLAUS JOHNSON IN SUPPORT OF DEFENDANT'S
OPPOSITION TO PLAINTIFF' S MOTION FOR PARTIAL SUMMARY JUDGMENT                                       2
          Case 3:16-cv-01570-HZ        Document 126        Filed 10/26/18     Page 3 of 3




        I declare under penalty of pe1jury under the laws of the United States of America that the

forego ing is true and correct.




        Executed this 26th day of October, 2018.




 DECLARATION OF KLAUS JOHNSON IN SUPPORT OF DEFENDANT'S
 OPPOSITION TO PLAINTIFF ' S MOTION FOR PARTIAL SUMMARY JUDGMENT                                     3
